Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Jackson on September 1, 2022.

The application has been amended as follows: 
.

Claim 11. (Currently amended): A method of isolating high pressure fluids for wellhead control equipment during stimulation or pumping operation, the method comprising:
inserting a high pressure variable transition tube into and through wellhead control equipment;
communicably coupling the high pressure variable transition tube to well casing or production tubing by engaging a wellhead;
compressing a seal disposed around a hollow nose bullet, by compressing the seal with and between an upper energizer ring and a lower energizer ring such that the seal expands to seal against a wall of the wellhead; [[and]]
	providing pressure containment with a tube seal disposed in a tube seal pocket of the hollow bullet nose;
encasing at least a portion of the high pressure variable transition tube in a variable adjuster locking sleeve; and
 the variable adjuster locking sleeve securing a seal ring prep such that said seal ring prep provides backup pressure containment if [[a]] the tube seal fails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672